USCA4 Appeal: 22-7142      Doc: 10         Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7142


        DANIEL W. COLLINS,

                             Petitioner - Appellant,

                      v.

        DONALD AMES, Superintendent,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Bluefield. David A. Faber, Senior District Judge. (1:22-cv-00082)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Daniel W. Collins, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
        GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7142         Doc: 10       Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Daniel W. Collins seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Collins’ 28 U.S.C. § 2254 petition

        without prejudice. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Collins has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2